NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        APR 29 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 15-10467

                 Plaintiff - Appellee,             D.C. No. 2:05-cr-00020-GEB

    v.
                                                   MEMORANDUM*
KONSTANTY BOYES,

                 Defendant - Appellant.

                     Appeal from the United States District Court
                         for the Eastern District of California
                    Garland E. Burrell, Jr., District Judge, Presiding

                               Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Konstanty Boyes appeals from the district court’s judgment and challenges

the 24-month sentence imposed upon his third revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Boyes contends that the sentence is substantively unreasonable in light of his

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
circumstances. The district court did not abuse its discretion in imposing the

above-Guidelines sentence, which is substantively reasonable in light of the 18

U.S.C. § 3583(e) sentencing factors and the totality of the circumstances. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      Boyes also contends that the district court procedurally erred by failing to

explain the sentence adequately. He points out that the district court failed to state

its reasons for the above-Guidelines sentence in a written statement of reasons form,

as required by section 3553(c)(2). The record reflects that the district court

sufficiently explained its reasons for imposing the sentence when it orally

pronounced the sentence. See United States v. Carty, 520 F.3d 984, 992-93 (9th

Cir. 2008) (en banc). Because those reasons are on the record and we have not

determined that the sentence is too high, we may affirm the sentence

notwithstanding the lack of a statement of reasons form. See United States v.

Daychild, 357 F.3d 1082, 1108 (9th Cir. 2004); see also 18 U.S.C. § 3742(f).

Moreover, contrary to Boyes’s contention, the record reflects that the court

considered only proper sentencing factors. See United States v. Miqbel, 444 F.3d
1173, 1181-82 (9th Cir. 2006).

      AFFIRMED.

                                          2                                      15-10467